Title: To Benjamin Franklin from Jean-Sylvain Bailly, 23 September 1779
From: Bailly, Jean-Sylvain
To: Franklin, Benjamin


a chaillot ce jeudi 23 7bre. [1779]
Mr Bailly presente ses respects a Monsieur Franklin. Il envoie savoir s’il sera demain après midi chez lui, et s’il peut recevoir Mad la comtesse de Beauharnois qui desire infiniment de le voir. Mr Bailly se fait un grand plaisir d’accompagner Mad. de Beauharnois chez Mr Franklin et de lui renouveller l’assurance de sa respectueuse amitié.
Mr le cher de Cubieres, frere du marquis de Cubieres ecuier du Roy, a demandé aussi detre admis a rendre hommage a Mr Franklin et Mr Bailly a cru pouvoir l’assurer que sa visite ne deplairait pas. Mr. le cher de Cubieres est homme de lettres et connu par des ouvrages agréables en prose et en vers.
 
Addressed: A Monsieur / Monsieur Franklin ministre / plenipotentiaire des etats unis de / lamerique / a passy
Notation: Bailly.
